Citation Nr: 0519083	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-32 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of trichinosis.  

2.  Entitlement to an effective date earlier than January 3, 
2001, for service connection for trichinosis.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In an appeal, received in October 2003, the veteran asserted 
that his service-connected disorder was totally debilitating.  
The Board finds that he has raised a claim for a total 
compensation rating based on individuals unemployability.  
Since this matter has not been adjudicated, it is referred to 
the RO for all indicated action.  


REMAND

There is no specific rating code for residuals of 
trichinosis.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2004).  

The literature indicates that trichinosis causes cysts in the 
long muscles.  Therefore, it can be rated as analogous to 
myositis ossificans under diagnostic code 5023.  That code 
refers to diagnostic code 5003, which provides a 10 percent 
rating for each major joint or group of minor joints affected 
by limitation of motion.  In this case, on the July 2001 VA 
examination, the examiner reported that motion of the upper 
and lower extremity joints was within normal limits.  It was 
noted that the veteran complained of fatigue; however, the 
examiner did not report whether fatigue affected the joints 
in any objective manner.  The veteran should be reexamined so 
the effects of fatigue can be reported.  See 38 C.F.R. 
§§ 4.40, 4.45 (2004); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Similarly, the disability is currently rated as 20 percent 
disabling under diagnostic code 5025, as analogous to 
fibromyalgia.  That code provides a 40 percent rating for 
constant symptoms and the veteran complains of constant 
symptoms; however, the medical findings do not document such 
manifestations.  Here again, documentary evidence of fatigue 
is needed.  In view of the foregoing, a more current and 
thorough examination is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992). 

The Board further notes that there has been a significant 
change in the law affecting this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law requires that, 
upon receipt of a complete or substantially complete claim, 
the RO must notify a claimant of the evidence needed to 
substantiate a claim.  Review of the file shows that the RO 
sent the veteran a letter, in April 2001, telling him what he 
needed to substantiate his claim for service connection.  In 
March 2002, the RO granted service connection with a 20 
percent rating, effective September 11, 2000.  The veteran 
submitted a notice of disagreement with both the rating and 
effective date.  The RO issued a statement of the case (SOC) 
on these "down-stream" issues in September 2003.  In a 
November 2003 letter, the RO told the veteran that he had to 
have evidence that his condition was worse to substantiate a 
claim for an increased rating.  It is notable that the 
November 2003 letter addressed one "down-stream" issue, the 
rating, but did not address the effective date issue.  

The role of the VCAA relating to down-stream issues, such as 
effective dates and ratings, is a question, which is 
currently before the United States Court of Appeals for 
Veterans Claims (Court).  See Hartman v. Principi, 18 Vet. 
App. 432 (2004).  The Court is currently staying cases 
involving these issues.  See Rudd v. Nicholson, No. 02-0300, 
U.S. Vet. App. June 30, 2005).  

The VA General Counsel has provided sufficient guidance to 
determine that, in this case, the claim for an earlier 
effective date must be remanded.  The Board is bound by the 
precedent decisions of the VA General Counsel (VAGC).  38 
U.S.C.A. § 7104(c) (West 2002).  In VAOPGPREC 8-2003, the 
VAGC held that the VCAA, in 38 U.S.C.A. § 5103(a) (West 2002) 
required VA to notify the claimant of the information and 
evidence necessary to substantiate the claim, upon receipt of 
a complete or substantially complete application.  Since 
down-stream claims arise later in the claim process, in the 
form of a NOD to a RO rating decision granting benefits, the 
law governing the response to NOD's applies.  38 U.S.C.A. § 
7105(d) (West 2002) provides that a SOC will be issued in 
response to a NOD.  The VAGC opinion explained that the SOC 
would contain essentially the same information, as would a 
VCAA letter; however, to issue both would cause some 
confusion because SOC's and VCAA letters have different 
response deadlines.  Thus, the VAGC concluded that VCAA 
letters were not needed for down-stream issues, and the 
necessary information should be provided in a SOC.  It should 
be noted that the VAGC opinion does not dispute whether the 
claimant should be told what he needs to substantiate his 
claim.  The only question is whether the notice should come 
in a letter or a SOC.  This case has already moved passed the 
SOC stage, and the deadlines have been met.  So, some of the 
concerns discussed in VAOGCPREC 8-2003 do not apply to this 
case, at this time.  

The laws governing SOC's specify that an SOC must provide a 
citation to the pertinent laws and regulations and discuss 
how they affect the agency's decision.  38 U.S.C.A. § 7105(d) 
(West 2002).  The veteran is seeking an earlier effective 
date.  An earlier effective date can be assigned if there was 
error in a prior decision.  38 C.F.R. § 3.400(k) (2004).  
However, the September 2003 SOC did not notify the veteran of 
this basis for the benefit he seeks, or how to establish 
error in an RO or Board decision.  Thus, the SOC was 
deficient.  The Board finds that this deficiency should be 
corrected a soon as possible, by letter.  Given the posture 
of this case and the law, the Board finds that the veteran 
should be furnished VCAA notice specific to his current claim 
for an earlier effective date for the grant of service 
connection for trichinosis.  After the veteran has been given 
an opportunity to respond, and the other development required 
by this remand has been completed, the RO can readjudicate 
the claim and issue a supplemental statement of the case 
(SSOC), with the required law and regulations, and discussion 
on error as it applies to an effective date claim.  

The case is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the RO should notify the 
veteran of the evidence necessary to 
support an earlier effective date, 
including:  
?	The evidence needed to show that the 
current claim was filed at an 
earlier date;  
?	The evidence needed to show clear 
and unmistakable error in prior RO 
denials; 
?	The procedures and evidence needed 
to show clear and unmistakable error 
in the 1966 Board decision.  
The RO should be alert to any additional 
requirements that may result from Court 
decisions while the case is in remand 
status.  

2.  The veteran should be scheduled for 
an orthopedic examination.  The claims 
folder must be made available to the 
examiner.  Any indicated tests of studies 
should be done.  
?	The examiner should perform full 
range of motion studies of any 
joints affected by  underlying 
muscles impaired as a result of  
trichinosis, particularly those of 
the upper and lower extremities.  
The examiner should comment on the 
functional limitations of the 
joints/muscles due to the 
trichinosis residuals caused by 
pain, flare-ups of pain, weakness, 
fatigability, and incoordination.  
Any additional functional limitation 
should be expressed as limitation of 
motion; 
?	After determining the range of 
motion of the lumbar spine and both 
hips, the examiner should opine 
whether it is at least as likely as 
not (a 50 percent or greater 
probability) that there is any 
additional functional loss (i.e., 
additional loss of motion) of any 
joints/muscles due to pain or flare-
ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination.  
?	The examiner should offer an opinion 
as to whether it is as likely as not 
(a 50 percent or greater 
probability) that musculoskeletal 
pain, tender points, and 
manifestations such as associated 
fatigue and stiffness are constant 
or nearly so, and refractory to 
therapy.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the SOC.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  Any SSOC on 
the earlier effective date issue must 
contain the law and regulations on error 
in prior decisions and a discussion of how 
they apply to the veteran's claim for an 
earlier effective date.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


